DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7 of U.S. Patent No. 8,247,433 in view of Green et al (Protective group’s in organic chemistry 2006, John Wiley & Sons).
Claims 1, 2 and 7 of the ‘433 patent are directed to a method for preparing compound of formula (1) where in the final the amine protecting group in compound 3 is removed.  The compound of formula (1) is further limited in claim 2 to the currently claimed compound.  Claim 7 of the ‘433 patent is directed to BOC protecting group, which is the protecting group in the current claims.  Claims 1, 2 and 7 therefore encompass the method of the instant claims with respect to producing compound of formula (I) from the BOC protected derivative of compound of formula (I).  
Regarding claims 38-40
Claims of ‘433 differ from the instant claims in that the deprotection conditions for removal of BOC group are not recited in the claims.  One skilled in the art wishing to practice the method of the ‘433 patent would have found it necessary to determine deprotection conditions for carrying out the claimed reaction.  The description of ‘433 provides only one method of removing BOC from compound (I), which is by reaction of the BOC protected compound with HCl in EtOH.  Since there is no other method of BOC deprotection exemplified in the ‘433 patent and a deprotection procedure is essential to practicing the claimed method of ‘433, one would have found it obvious to utilize the reaction conditions of the sole example corresponding to the claimed reaction.

Regarding claims 41-42
Alternatively, the claims are obvious in view of the secondary reference.
Secondary reference
	Greene cleavage of BOC group using various acidic conditions including HCl with methanol solvent (page 727) and via in situ generated HCl from acetyl chloride and methanol (page 728).  
Obviousness
	One skilled in the art practicing the method of the ‘433 patent would have found it necessary to determine the deprotection conditions from carrying out the deprotection step.  Greene teaches that BOC can be cleaved with HCl in alcohol solvent directly and with in situ generation of HCl from acetyl chloride.  It would have been obvious for one skilled in the art to utilize a known procedure for removing a BOC group from an amine.



Claims 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 8,592,596 in view of Greene et al (Protective group’s in organic chemistry 2006, John Wiley & Sons).
Regarding claims 38-40
Claim 1 of the ‘596 patent is anticipatory to claims 38-40.  Claim 1 teaches deprotection of the BOC protected compound with HCl in EtOH

Regarding claims 41-42
Alternatively, the claims are obvious in view of the secondary reference.
Secondary reference
	Greene cleavage of BOC group using various acidic conditions including HCl with methanol solvent (page 727) and via in situ generated HCl from acetyl chloride and methanol (page 728).  
Obviousness
	One skilled in the art practicing the method of the ‘596 patent would have found it obvious to modify the claimed method by utilizing in situ generation of HCl using ethanol and acetyl chloride. Greene teaches that BOC can be cleaved with HCl in alcohol solvent directly and with in situ generation of HCl from acetyl chloride.  It would have been obvious for one skilled in the art to utilize a known procedure for removing a BOC group from an amine.

Conclusion
Claims 38-42 are pending
Claims 38-42 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628